DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-29 and 32-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tischler et al., Pub. No. 2015/0312975.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Tischler et al discloses in Figs. 3, 12D and 21F an illumination system comprising: a support frame (120); at least one first light panel (110) disposed on or over the support frame (120); and an optic (1240, 2185) disposed over the at least one first light panel (110, 2010), wherein the optic(1240, 2185) is spaced apart from the at least one first light panel (110, 2010), and at least one hollow opening (320 in Fig.3 or as shown between the light sheets 2010) is defined between the optic (not shown in Fig.3, 2185 in Fig.21F) and the at least one first light panel (2010), or wherein the support frame (120) defines therethrough at least one aperture (320 in Fig.3 or as shown between the light sheets 2010) configured to allow passage of light between the at least one first light panel (110, 2010) and the optic (not shown in Fig.3, 2185 in Fig.21F); wherein (i) the support frame (2190) is configured to maintain a predefined spacing (2180) between the optic (2185) and the at least one first light panel (2010) and (ii) the at least one opening is defined in a portion of the frame configured to maintain the predefined spacing (2180) between the optic and the at least one first light panel; wherein the at least one opening (320 in Fig.3 or as shown between the light sheets 2010) is defined between the optic (not shown in Fig.3, 2185 in Fig.21F) comprises an aperture (320) defined in a lateral portion of the support frame (120); wherein the support frame (120) comprises one or more spacers (1250) configured to maintain the predefined spacing between the optic (1240) and the at least one first light panel (120) (see Fig.12C); wherein the one or more spacers (1250) are adjustable; wherein the support frame (120) defines a slot or track (1260) configured to accept the optic (1240) therewithin (see Fig.12D); wherein the support frame (120) comprises a metallic material; wherein at least one said first light panel (110) comprises: a first substrate (265); first and second power conductors (210, 220 or 2120, 2130) disposed on the first substrate; a plurality of first light-emitting elements (230) disposed on the first substrate and electrically connected to the first and second power conductors; a first connector (2030’’’) electrically connected to the first power conductor (2120); and a second connector (2040’’’) electrically connected to the second power conductor (2130) (see also Figs. 2 and 21); a power supply unit (2170) having a first output (2120) and a second output (2130), wherein (i) the first output of the power supply unit is configured to be electrically coupled to the first connector (2030’’’), and (ii) the second output of the power supply unit is configured to be electrically coupled to the second connector (2040’’’); wherein the at least one first light panel (110) comprises a plurality of first light panels that are each size-configurable (see Fig.21A); wherein the optic (1240) comprises at least a diffuser (see Fig.12); wherein at least one said first light panel (110) defines an aperture (320) therethrough (see Fig.3).

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892.

                                             Correspondence
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844